DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             JEFTY JOSEPH,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D18-538

                               [June 5, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2013-CF-
012488-BXXX-MB.

  Antony P. Ryan, Regional Counsel, and Louis G. Carres, Assistant
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

CIKLIN, J.

    Jefty Joseph appeals his convictions for first-degree murder with a
firearm, robbery with a firearm, kidnapping with a firearm, and grand theft
of a motor vehicle. He specifically challenges the trial court’s denial of his
motion to suppress. We affirm.

   A citizen informant called 911 and reported that three men -- two black
men with dreadlocks and one white man -- went into an abandoned house,
a shot was fired, and only the two black men came out. The informant
also provided a description of a car and its license plate number. Law
enforcement officers responded to the scene, observed the car described in
the BOLO parked in a residential driveway approximately one half of a mile
from the abandoned home, and confirmed that its license plate number
matched the one given in the BOLO. The homeowner came outside and
yelled to an officer that the car did not belong to him. He reported that
two black males came from the car and were walking east. Joseph and
his co-defendant, black men with dreadlocks, were spotted approximately
25 to 30 yards from the car walking east. No other people were around.
A law enforcement officer drew and pointed his weapon and ordered them
to stop. Joseph stopped and was placed in handcuffs, but the co-
defendant fled. Shortly thereafter, Joseph was tentatively identified by a
witness at a show-up. He was arrested and searched, and some of the
victim’s belongings were found in his pockets.

   Prior to trial, Joseph moved to suppress evidence of the victim’s
possessions. His motion was denied. The jury returned a verdict of guilty
as charged and he was sentenced to life in prison.

  Joseph contends that several aspects of his search and seizure were
unconstitutional. We disagree.

    “Whether an officer’s suspicion is reasonable [to support an
investigatory stop] is determined by the totality of the circumstances which
existed at the time of the stop and is based solely on facts known to the
officer before the stop.” Exantus–Barr v. State, 193 So. 3d 936, 939 (Fla.
4th DCA 2016) (quoting Slydell v. State, 792 So. 2d 667, 671 (Fla. 4th DCA
2001)).

   First, the initial stop of Joseph was supported by reasonable suspicion,
as he and the co-defendant matched the physical description of the
suspects provided by a citizen informant, they were apprehended shortly
after the crime and near the abandoned house, and they were the only two
people outside in the crime scene area. See State v. Maynard, 783 So. 2d
226, 228 (Fla. 2001) (explaining that if the source of information contained
in a BOLO is “a citizen informant, then the information from the tip . . .
would be considered at the high end of the reliability scale”); Sanchez v.
State, 199 So. 3d 472, 475 (Fla. 4th DCA 2016) (explaining that relevant
circumstances in determining the existence of reasonable suspicion to
justify a stop may include the length of time and distance from the offense,
and the absence of other persons in the vicinity of the offense, among other
things). The fact that his shirt was a different color than was originally
reported by the informant was insufficient to dispel suspicion, as he may
have merely discarded the other shirt.

    Second, it was reasonable for the officer to draw his weapon and place
Joseph in handcuffs because he was suspected to be armed and his co-
defendant fled. The drawn weapon and handcuffs did not convert the
encounter into an arrest. See Reynolds v. State, 592 So. 2d 1082, 1084
(Fla. 1992) (“Courts have generally upheld the use of handcuffs in the
context of a Terry stop where it was reasonably necessary to protect the
officers’ safety or to thwart a suspect’s attempt to flee.”); State v. Leach,

                                     2
170 So. 3d 56, 61 (Fla. 2d DCA 2015) (finding it was reasonable for officers
to draw their weapons where defendant was a felony suspect, hiding at
night, and officers could not determine whether he was armed, and noting
that “[l]eaving their weapons holstered . . . would have put the officers at
an unnecessary risk”).

    Finally, the state proved by the searching detective’s testimony that the
search occurred after Joseph’s arrest and was thus a valid search incident
to arrest. The searching detective explained that department policy was
that an individual is in custody when he is going to be taken to
headquarters, and then he inventories what is on their person, and that
he “in fact d[id] that with Mr. Joseph, inventor[ied] his pockets, before [he]
took him up to turn him over to the detectives” at headquarters. See Pagan
v. State, 830 So. 2d 792, 806 (Fla. 2002) (noting that, on appellate review,
“the reviewing court must interpret the evidence and reasonable inferences
and deductions derived therefrom in a manner most favorable to
sustaining the trial court’s ruling”).

   Accordingly, the evidence was obtained in a valid search and we affirm
the trial court’s denial of the motion to suppress.

   Affirmed.

MAY and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3